                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. 16-00268-01-CR-W-GAF
                                             )
MATTHEW H. COY,                              )
                                             )
                      Defendant.             )

                                            ORDER

       This matter is currently before the Court on the issue of whether medication should be

involuntarily administered to defendant Matthew H. Coy in an attempt to restore competency.

       On August 26, 2019, an evidentiary hearing was held before United States Magistrate

Judge Lajuana M. Counts to determine whether psychiatric medications should be involuntarily

administered to defendant Coy in an attempt to restore his competency to proceed to trial.

Defendant Coy was represented by Federal Public Defender Laine T. Cardarella and Assistant

Federal Public Defenders Carie Allen and Jedrick Burgos. The government was represented by

Assistant United States Attorney Jeffrey Q. McCarther. The government called Dr. Logan

Graddy to testify. Dr. Roger Sommi, Jr., testified on behalf of the defense.

       On November 12, 2019, United States Magistrate Judge Counts issued a Report and

Recommendation (Doc. #82).          Defense counsel filed Objections to the Report and

Recommendation (Doc. #85) on December 17, 2019.

       Upon careful and independent review of the record, as well as the applicable law, this

Court hereby adopts and incorporates as its own Opinion and Order the Report and

Recommendation of United States Magistrate Judge Counts.
       Accordingly, it is

       ORDERED that defendant Matthew H. Coy remain hospitalized at the Federal Medical

Center in Butner, North Carolina, for an additional period of time, not to exceed four months, and

that the Federal Medical Center commence the involuntary medication of defendant Coy in order

to render him competent to stand trial. As part of this Order, the Federal Medical Center is

granted permission to involuntarily perform any physical and laboratory assessments and

monitoring which are clinically indicated to monitor for medication side effects in the event

defendant Coy refuses or is unable to consent to any of these procedures.

                                                    s/ Gary A. Fenner
                                                    GARY A. FENNER, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: December 26, 2019




                                                2
